161


        OFFICE   OF THE      ATTORNEY      GENERAL         OF TEXAS




Honorable X. S. Rowe
County Attorney, Lamb County
Littlefirld,Texas

Dear Sir1




      W4 aokuowl4dg4r404lpt
data, and qaoto tram your 14
                                                           county i8 eon-
                                                           aultural Building,

                                                   from ths County Seat
                                                     nayI ham be413ro-
                                                   your D4partmont,aa
                                           osition; Therefore will you
                                            the questions as iollorrr
                                onor  Court  of Lamb County have
                       let a oontraot for th4 oonetruotion  of
                       al Building in whlah to,house the County
                        A. A. A. Offl4e4, 4aid building to be
                      in a town not tho County Sect of aald
                    d would said Court hare the authorfty to
                     Wazrante, in the 4um of $ZO,OOO.OO,in
      payment for     the   conatruotlon     of   au4h     a   building.

      2. Would the Commissioners   Court of Lamb County,   hato
      authority to order an elootion for the urpoao of dstermln-
      ing whether or not Bonds in the sum of e20,OOO.OO should be
      144ued for the oonrrtruotion of an Agrioultural  Building, in
      which to houa4 the County Agent, and the Trip14 A. oTfiO44;
      said building to be oonstruotedin 4 town not the County
      seat of said oounty.”
I..

      Honorable El 0. Rowe, Page 2
i


                The courts of this State hale repeatedly held that a
      oountp oannot issue bonds unl4ss  suoh powor la ozprossly oonferred
      by law.  Su4h is  the sstablishsddootrlno  in this State, and has
      boon tram an early time. It was aiflrmod in the original appeal
      from San'PatrioIoCounty Vs. MoClane, 44 Tex. 392, and reiterated
      in Roblson vs. Rroedlooe, 61 Tex. 316; also in L4sater vs. Lopez,
      217 5. W. 376.

                It is also a well establishsdrule of law in this State
      that a oountg subjsot to the expresssd restriotions imposed by
      the Constitutionand general laws has the implied power to 188~4
      time warrants In payment ror improvementswhioh j& is 4
      authorized to oonstruot,provided the applioablercgulat
                                                         -F    on8 ro-
      lating to t~~ssuanoe oi suoh warrants are observed. (Stratonvs.
      CommIssion4rs~Court0r Kinney County, 137 5. W. 1170; Cowan st al
      va. Dupreo, ot al, 139 9. w. 887; Commissionors~Court or Floyd
      County ot al vs. Nlohols et al, 142 S.W. 371 Iasstsr vs. Lopez,
      217 s. w. 376; Adams vs. YoGIll, 146 S. W. (26) 332.)
                We have railed to find a statute   in this Stat4 expressly
      authorizinga oounty to oonstruot the typo bulldIng montlonsd in
      your request. Thoreroro, it 14 the opinion of this Department,
      bssed on the foregoing dooisians of th4 oourts   of this .State,that
      8 oounty do48 not hato the suthority to issue   time warrants or bonds . ~\,
      for the ptipose of oonstruotlngen agrioulturalbuilding in whIoh
      to house the oounty agent and A. A. A. ot?iaes.
                Trusting   that this answers your questions, w4 are

                                             Tory truly yours
                                         ATTORNEY QENERAL OF TEXAS




                                                            A,saistant